NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

MICHAEL JAMES McADAMS,              :
                                    :    Civ. No. 19-17800 (RMB)
               Petitioner,          :
                                    :
          v.                        :         OPINION
                                    :
WARDEN KAREN TAYLOR, et al.,        :
                                    :
               Respondents.         :


BUMB, District Judge

     Petitioner Michael James McAdams, a convicted and sentenced

prisoner in Camden County Correctional Facility in Camden, New

Jersey, filed a Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254. (Pet., ECF No. 1.) The matter is now before the

Court for screening pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Habeas

Rules”), which provides that the Court shall dismiss the petition

if it “plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief ….”

I.   THE PETITION

     Petitioner is challenging a conviction in the New Jersey

Superior Court, Camden County pursuant to a plea agreement on drug

charges and credit card theft, for which he received a five-year

prison sentence, suspended to five-years in Drug Court on February

25, 2019. (Pet., ECF No 1, ¶¶1-6.) Petitioner seeks to bring claims
of ineffective assistance of counsel. (Pet., Attachments, ECF No.

1-1 through 1-4.) Petitioner did not file a direct appeal or a

post-conviction relief petition in state court. (Pet., ECF No. 1,

¶¶12-13.)

II.   DISCUSSION

      28 U.S.C. § 2254(a), (b) provides:

            (a) The Supreme Court, a Justice thereof, a
            circuit judge, or a district court shall
            entertain an application for a writ of habeas
            corpus in behalf of a person in custody
            pursuant to the judgment of a State court only
            on the ground that he is in custody in
            violation of the Constitution or laws or
            treaties of the United States.

            (b)(1) An application for a writ of habeas
            corpus on behalf of a person in custody
            pursuant to the judgment of a State court
            shall not be granted unless it appears that—

                   (A) the applicant has exhausted the
                   remedies available in the courts of the
                   State; or

                   (B)(i) there is an absence of available
                   State corrective process; or

                   (ii) circumstances exist that render such
                   process ineffective to protect the rights
                   of the applicant.

      Petitions under 28 U.S.C. § 2254 that contain only unexhausted

claims should be dismissed without prejudice, unless there is an

absence of available State corrective process or circumstances

exist that render such process ineffective to protect the rights

of the applicant. See e.g. Jones v. Morton, 195 F.3d 153, 160 (3d

                                    2
Cir. 1999). A petitioner must present his claims in state court

prior to obtaining review in federal court. Jones, 195 F.3d at

160.

       Petitioner has not made a showing that there is an absence of

available State corrective process. Ineffective assistance of

counsel claims are typically brought in New Jersey Superior Court

in a petition for post-conviction relief. See NJ R. Cr. R. 3:22-

4(a) (First Petition for Post-Conviction Relief).

III. CONCLUSION

       In the accompanying Order filed herewith, the Court will

dismiss the habeas petition without prejudice because Petitioner’s

claims are unexhausted in state court.



Dated: October 28, 2019
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                  3
